Exhibit 10.7
 
[img011_v1.jpg]
 
Request for Policy Beneficiary (Multiple Beneficiaries)
 
The undersigned requests the issuance of an endorsement to be made part of
Policy No. 5100677 and 8800677 issued by Euler Hermes North America Insurance
Company to:
 
NEXTGROUP HOLDINGS, INC.
of
MI AMI. FLORIDA.
     
Insured
 
City,State
     
AEC Yield Capital, LLC
of
Brooklyn, NY
     
Factor
 
City,State
     
VoIP Capital International
of
Ebene, Mauritius
     
Factor
 
City,State

 
In accordance with your request, the Policy Beneficiaries (Beneficiaries) will
have the following rights under this Policy, subject to the terms and conditions
in this Endorsement.

1.
The Beneficiaries may file a Claim and Collection form per the terms and
conditions of this Policy. You and/or the Beneficiaries will give us, at our
request, any additional supporting documents or information regarding the claim.

  
2.
If a Claim Payment is due under this Policy, we shall make the Claim Payment to
the Beneficiaries unless the Beneficiaries provide us with a written release of
their right to receive the Claim Payment.

 
3.
If any Claim Payment is due under this Policy, the amount so due shall be paid
by us to the Beneficiaries provided that:

 

 
a.
Within 10 days of our request for written instructions, we receive a single
written instruction signed by all Beneficiaries; and

 

 
b.
That written instruction states the agreed upon respective interest of each
Beneficiary.

 
If within 30 days of our request no such written instruction has been received
by us, the Claim Payment will be made to AEC Yield Capital, LLC.
 
4.
In order for us to make a Claim Payment to the Beneficiaries, both you and the
Beneficiaries must assign to us, or cause to be assigned to us, any and all
rights you or the Beneficiaries may have as to the Buyer.

 
5.
Any Claim Payment made to the Beneficiaries shall release and relieve us from
any liability to you for the insured receivables that are the subject of the
Claim Payment.

 
6.
Both you and the Beneficiaries warrant that this Endorsement, by which you
instruct us to make all Claim Payments to the Beneficiaries, is in accordance
with your respective financial and commercial interests and does not conflict
with any applicable laws or regulations. In respect of this Endorsement, the
contractual relationship existing between you and the Beneficiaries is the
following: invoice financing.

 
7.
The relationship created by this Endorsement is that  the Beneficiaries become
intended third-party beneficiaries under the Policy entitled to the same rights,
but none other, that you would have under the Policy , subject to the same
terms, conditions, and obligations applicable to you. The rights of the
Beneficiaries are derivative of your rights, and no independent rights are
intended to be created or granted. No additional risks are intended to be
covered that involve the Beneficiaries.

 
Page 1 of 3
 
EULER HERMES NORTH AMERICA INSURANCE
 
COMPANY

--------------------------------------------------------------------------------

EULER HERMES
Ow knowledge serving your SIJ('Ce s


8.
This Endorsement shall not affect any of  your or our rights or obligations
under the Policy other than your right to receive a Claim Payment. Your
obligations under the Policy shall continue notwithstanding the appointment of
the Beneficiaries. All rights and remedies  that  we have against you shall
apply to the Beneficiaries. You confirm that you have provided the Beneficiaries
with a copy of the Policy and this Endorsement, which cannot be modified except
as provided for per the terms and conditions of the  Policy. All notices in
connection with the Policy will be addressed to you alone.

 
9.
This Endorsement shall be effective as of October 17th 2018 and all Claim
Payments made after this date shall be paid to the Beneficiaries,
notwithstanding the dates of the receivables that are the subject of the Claim
Payment. This Endorsement  remains in effect  for any subsequent  Policy Periods
until the Beneficiaries provides us a written release of their interests, signed
by their  authorized signatories.

 
10.
For the purposes of this Endorsement only, references to Claim Payments are also
construed to include your share of any Recoveries collected by us or the
Collection Services Provider.



11.
This endorsement cannot be amended or cancelled without the agreement of the
Beneficiaries.

 
/s/ Richard Rudy - Manager
 
/s/ Larry Raff - Director
Factor 1 signature
 
Factor 2 signature
     
AEC Yield Capital, LLC
 
VoiP Capital International
     
Address
 
Address
One MetroTech Center- North
 
2nd Floor Ebene House
3rd Floor
 
33 Cyber City
Brooklyn, NY 11201
 
Ebene Mauritius
     
Phone#
 
Phone#
347.799.1685 X 205
 
(+230) 465 1184
     
Fax#
 
Fax#
347.799.1686
 
(+230) 465 1184
     
Email
 
Email
rrudy@advancedenergycap.com
 
info@voipcapital.com
     
Date
 
Date
10/16/18
 
10/17/2018
     
Bank 2 Signature
 
Bank 3 Signature
     
Print Name
 
Print Name
     
Address
 
Address
     
Phone#
 
Phone#
     
Fax#
 
Fax#

 
Page 2 of 3
 
EULER HERMES NORTH AMERICA INSURANCE
 
COMPANY

--------------------------------------------------------------------------------

[img011_v1.jpg]




     
Email
 
Email
     
Date
 
Date

 
This request is not binding upon Euler Hermes ACI. The rights of the Bank and
the Policyholder with respect to the endorsement requested herein will be
limited to the provisions of an endorsement to the above referenced policy
actually issued by Euler Hermes ACI, which endorsement, if issued, may not
necessarily contain provisions identical to those requested above.
 
Page 3 of 3
 
EULER HERMES NORTH AMERICA INSURANCE
 
COMPANY

--------------------------------------------------------------------------------